UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07743 The Rockland Funds Trust (Exact name of registrant as specified in charter) 1235 Westlakes Drive Berwyn, PA 19312 (Address of principal executive offices) (Zip code) Richard Gould 1235 Westlakes Drive Berwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-497-3933 Date of fiscal year end: September 30 Date of reporting period: July 1, 2006 – June 30, 2007 Item 1. Proxy Voting Record. Name of Fund:Rockland Small Cap Growth Fund Period:July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker 24/7 Real Media, Inc. 10/31/2006 901314203 TFSM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Mr. Robert Perkins Mgmt For For 1.2 Elect Director Mr. Brian Silva Mgmt For For 2Ratify Auditors Mgmt Against For 3Other Business Mgmt Company Name Meeting Date CUSIP Ticker Access Integrated Technologies, Inc. 9/14/2006 004329108 AIXD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director A. Dale Mayo Mgmt For For 1.2 Elect Director Kevin J. Farrell Mgmt For For 1.3 Elect Director Gary S. Loffredo Mgmt For For 1.4 Elect Director Wayne L. Clevenger Mgmt For For 1.5 Elect Director Gerald C. Crotty Mgmt For For 1.6 Elect Director Robert Davidoff Mgmt For For 1.7 Elect Director Matthew W. Finlay Mgmt For For 1.8 Elect Director Brett E. Marks Mgmt For For 1.9 Elect Director Robert E. Mulholland Mgmt For For 2Amend Stock Option Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker ACME PACKET INC 5/22/2007 004764106 APKT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Sonja Hoel Perkins Mgmt For For 1.2 Elect Director Andrew D. Ory Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Aeropostale, Inc 6/20/2007 007865108 ARO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Julian R. Geiger Mgmt For For 1.2 Elect Director Bodil Arlander Mgmt For For 1.3 Elect Director Ronald Beegle Mgmt For For 1.4 Elect Director John Haugh Mgmt For For 1.5 Elect Director Robert B. Chavez Mgmt For For 1.6 Elect Director Mindy C. Meads Mgmt For For 1.7 Elect Director John D. Howard Mgmt For For 1.8 Elect Director David B. Vermylen Mgmt For For 1.9 Elect Director Karin Hirtler-Garvey Mgmt For For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker AMN Healthcare Services Inc. 4/18/2007 001744101 AHS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Steven C. Francis Mgmt For For 1.2 Elect Director Susan R. Nowakowski Mgmt For For 1.3 Elect Director R. Jeffrey Harris Mgmt For For 1.4 Elect Director William F. Miller, III Mgmt For For 1.5 Elect Director Andrew M. Stern Mgmt For For 1.6 Elect Director Douglas D. Wheat Mgmt For For 1.7 Elect Director Paul E. Weaver Mgmt For For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Atheros Communications, Inc 5/22/2007 04743P108 ATHR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Craig H. Barratt Mgmt For For 1.2 Elect Director Marshall L. Mohr Mgmt For For 1.3 Elect Director Andrew S. Rappaport Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Blackboard Inc 6/7/2007 091935502 BBBB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Frank Gatti Mgmt For For 1.2 Elect Director Matthew Pittinsky Mgmt For For 1.3 Elect Director Beth Kaplan Mgmt For For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Buffalo Wild Wings, Inc. 5/24/2007 119848109 BWLD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1Fix Number of Directors Mgmt For For 2.1 Elect Director Sally J. Smith Mgmt For For 2.2 Elect Director Kenneth H. Dahlberg Mgmt For For 2.3 Elect Director Dale M. Applequist Mgmt For For 2.4 Elect Director Robert W. MacDonald Mgmt For For 2.5 Elect Director Warren E. Mack Mgmt For For 2.6 Elect Director J. Oliver Maggard Mgmt For For 2.7 Elect Director Michael P. Johnson Mgmt For For 2.8 Elect Director James M. Damian Mgmt For For 3Amend Omnibus Stock Plan Mgmt For For 4Approve Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Cambridge Heart, Inc. 6/19/2007 131910101 CAMH Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For 1.1 Elect Director Richard J. Cohen Mgmt Withhold For 1.2 Elect Director Lawrence J. Blumberg Mgmt Against For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cbeyond, Inc 6/8/2007 149847105 CBEY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director John H. Chapple Mgmt For For 1.2 Elect Director Scott Luttrell Mgmt For For 1.3 Elect Director Robert Rothman Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Chipotle Mexican Grill Inc 6/13/2007 169656105 CMG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Albert S. Baldocchi Mgmt For For 1.2 Elect Director Neil W. Flanzraich Mgmt For For 1.3 Elect Director Darlene J. Friedman Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Core Laboratories N V 4/2/2007 N22717107 CLB Vote MRV Proposal Proposed by Issuer or Security Holder Meeting for ADR Holders For For 1ELECTION OF SUPERVISORY DIRECTOR: D. JOHN OGREN. Mgmt For For 2ELECTION OF SUPERVISORY DIRECTOR: JOSEPH R. PERNA. Mgmt For For 3ELECTION OF SUPERVISORY DIRECTOR: JACOBUS SCHOUTEN. Mgmt For For 4TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006. Mgmt For For 5TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES. Mgmt For For 6TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL OCTOBER 2, 2008. Mgmt For For 7TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS. Mgmt For For 8TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UNTIL APRIL 2, 2012. Mgmt For For 9TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 1995 LONG-TERM INCENTIVE PLAN. Mgmt For For 10TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDED DECEMBER 31, 2007. Mgmt Company Name Meeting Date CUSIP Ticker Crocs, Inc 10/30/2006 227046109 CROX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Ronald L. Frasch Mgmt For For 1.2 Elect Director Marie Holman-Rao Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker CTRIP COM INTL LTD 10/17/2006 22943F100 CTRP Vote MRV Proposal Proposed by Issuer or Security Holder Meeting for ADR Holders For For 1 APPROVE DISTRIBUTION OF 30% OF THE COMPANY'S NET INCOME FOR 2006 (AS DETERMINED IN ACCORDANCE WITH THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES AND REPORTED IN THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR) Mgmt Against For 2 THAT THE ARTICLES OF ASSOCIATION OF THE COMPANY BE AMENDED IN THE FORM ATTACHED TO THE NOTICE OF THE ANNUAL GENERAL MEETING AS EXHIBIT A Mgmt Company Name Meeting Date CUSIP Ticker Dicks Sporting Goods Inc 6/6/2007 253393102 DKS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Emanuel Chirico Mgmt For For 1.2 Elect Director Walter Rossi Mgmt For For 1.3 Elect Director Brian J. Dunn Mgmt For For 1.4 Elect Director Larry D. Stone Mgmt For For 2Amend Qualified Employee Stock Purchase Plan Mgmt Company Name Meeting Date CUSIP Ticker Dolby Laboratories, Inc. 2/6/2007 25659T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Ray Dolby Mgmt For For 1.2 Elect Director Bill Jasper Mgmt For For 1.3 Elect Director Peter Gotcher Mgmt For For 1.4 Elect Director Sanford Robertson Mgmt For For 1.5 Elect Director Roger Siboni Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Equinix, Inc. 6/7/2007 29444U502 EQIX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Steven T. Clontz Mgmt For For 1.2 Elect Director Steven P. Eng Mgmt For For 1.3 Elect Director Gary F. Hromadko Mgmt For For 1.4 Elect Director Scott G. Kriens Mgmt For For 1.5 Elect Director Irving F. Lyons, III Mgmt For For 1.6 Elect Director Stephen M. Smith Mgmt For For 1.7 Elect Director Peter F. Van Camp Mgmt For For 2Ratify Auditors Mgmt For For 3Approve Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker ev3, Inc. 5/15/2007 26928A200 EVVV Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director John K. Bakewell Mgmt For For 1.2 Elect Director Richard B. Emmitt Mgmt Withhold For 1.3 Elect Director Dale A. Spencer Mgmt Against For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker FEI Company 5/17/2007 30241L109 FEIC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Michael J. Attardo Mgmt For For 1.2 Elect Director Lawrence A. Bock Mgmt For For 1.3 Elect Director Wilfred J. Corrigan Mgmt For For 1.4 Elect Director Don R. Kania Mgmt For For 1.5 Elect Director Thomas F. Kelly Mgmt For For 1.6 Elect Director William W. Lattin Mgmt For For 1.7 Elect Director Jan C. Lobbezoo Mgmt For For 1.8 Elect Director Gerhard H. Parker Mgmt For For 1.9 Elect Director James T. Richardson Mgmt For For 1.10 Elect Director Donald R. VanLuvanee Mgmt For For 2Amend Omnibus Stock Plan Mgmt For For 3Amend Qualified Employee Stock Purchase Plan Mgmt For For 4Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker GFI Group Inc 6/13/2007 361652209 GFIG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Colin Heffron Mgmt For For 1.2 Elect Director John Ward Mgmt Company Name Meeting Date CUSIP Ticker GMARKET INC 12/30/2006 38012G100 GMKT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Elect Two Directors Mgmt Company Name Meeting Date CUSIP Ticker GMARKET INC 3/29/2007 38012G100 GMKT Vote MRV Proposal Proposed by Issuer or Security Holder Meeting for Holders of ADRs For For 1 APPROVAL OF THE AUDITED FINANCIAL STATEMENTS (BASED ON KOREAN GAAP). Mgmt For For 2 APPROVAL TO GRANT STOCK OPTIONS TO ELIGIBLE EMPLOYEES. Mgmt For For 3 APPROVAL TO FIX AGGREGATE COMPENSATION CEILING OF 1,000,000,000.00 WON FOR ALL DIRECTORS COMBINED. Mgmt For For 4 APPROVAL TO AMEND THE BUSINESS PURPOSE IN THE ARTICLES OF INCORPORATION. Mgmt For For 5 RE-ELECTION OF YOUNG BAE KU AS DIRECTOR FOR A THREE (3) YEAR TERM. Mgmt For For 6 RE-ELECTION OF INDEPENDENT DIRECTOR FOR A TERM OF ONE YEAR: JOHN E. MILBURN. Mgmt For For 7 RE-ELECTION OF INDEPENDENT DIRECTOR FOR A TERM OF ONE YEAR: MASSOUD ENTEKHABI. Mgmt For For 8 RE-ELECTION OF INDEPENDENT DIRECTOR FOR A TERM OF ONE YEAR: HAKKYUN KIM. Mgmt For For 9 RE-ELECTION OF INDEPENDENT DIRECTOR FOR A TERM OF ONE YEAR: JOON-HO HAHM. Mgmt For For 10 RE-ELECTION OF INDEPENDENT DIRECTOR FOR A TERM OF ONE YEAR: SEOK-HEON KIM. Mgmt For For 11 Other Business Mgmt Company Name Meeting Date CUSIP Ticker Guess?, Inc. 6/18/2007 401617105 GES Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Paul Marciano Mgmt For For 1.2 Elect Director Anthony Chidoni Mgmt For For 1.3 Elect Director Judith Blumenthal Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Healthcare Services Group, Inc. 5/22/2007 421906108 HCSG Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For 1.1 Elect Director Daniel P. Mccartney Mgmt For For 1.2 Elect Director Barton D. Weisman Mgmt Withhold For 1.3 Elect Director Joseph F. Mccartney Mgmt Withhold For 1.4 Elect Director Robert L. Frome Mgmt Withhold For 1.5 Elect Director Thomas A. Cook Mgmt For For 1.6 Elect Director Robert J. Moss Mgmt For For 1.7 Elect Director John M. Briggs Mgmt For For 1.8 Elect Director Dino D. Ottaviano Mgmt Against For 2Increase Authorized Common Stock Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker HealthExtras, Inc. 6/5/2007 422211102 HLEX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Thomas L. Blair Mgmt For For 1.2 Elect Director William E. Brock Mgmt For For 1.3 Elect Director Edward S. Civera Mgmt For For 2Approve Executive Incentive Bonus Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Huron Consulting Group, Inc. 5/8/2007 447462102 HURN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director James D. Edwards Mgmt For For 1.2 Elect Director Gary E. Holdren Mgmt For For 1.3 Elect Director John Mccartney Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Icon Plc 9/29/2006 45103T107 ICLR Vote MRV Proposal Proposed by Issuer or Security Holder Meeting for Holders of ADRs For For 1 TO RECEIVE THE ACCOUNTS AND REPORTS. Mgmt For For 2 TO INCREASE THE AUTHORISED SHARE CAPITAL. Mgmt For For 3 TO APPROVE THE CAPITALISATION AND BONUS ISSUE. Mgmt For For 4 TO AUTHORISE THE COMPANY TO ALLOT SHARES. Mgmt For For 5 TO DISAPPLY THE STATUTORY PRE- EMPTION RIGHTS. Mgmt Company Name Meeting Date CUSIP Ticker II-VI Inc. 11/3/2006 902104108 IIVI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Duncan A.J. Morrison Mgmt For For 1.2 Elect Director Marc Y.E. Pelaez Mgmt For For 1.3 Elect Director Wendy F. Dicicco Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Illumina, Inc 1/26/2007 452327109 ILMN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Issue Shares in Connection with an Acquisition Mgmt For For 2 Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker International Securities Exchange Holdings Inc 5/8/2007 46031W204 ISE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Barbara B. Diamond Mgmt For For 1.2 Elect Director Richard Schmalensee, Ph.D. Mgmt For For 1.3 Elect Director Joseph B. Stefanelli Mgmt For For 1.4 Elect Director Kenneth A. Vecchione Mgmt For For 1.5 Elect Director David Krell Mgmt For For 2Company Specific to remove the requirement that the President of the Company also be the Chief Executive Officer of the Company Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Intevac, Inc. 5/15/2007 461148108 IVAC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Norman H. Pond Mgmt For For 1.2 Elect Director Kevin Fairbairn Mgmt For For 1.3 Elect Director David S. Dury Mgmt For For 1.4 Elect Director Stanley J. Hill Mgmt For For 1.5 Elect Director Robert Lemos Mgmt For For 1.6 Elect Director Ping Yang Mgmt For For 2Change State of Incorporation [California to Delaware] Mgmt For For 3Amend Omnibus Stock Plan Mgmt For For 4Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker J CREW GROUP INC 6/12/2007 46612H402 JCG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Heather Reisman Mgmt For For 1.2 Elect Director Stuart Sloan Mgmt For For 2Approve Qualified Employee Stock Purchase Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker JACKSON HEWITT TAX SERVICE INC 9/20/2006 468202106 JTX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Elect Director James C. Spira Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Kenexa Corp 5/8/2007 488879107 KNXA Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Joseph A. Konen Mgmt For For 1.2 Elect Director Richard J. Pinola Mgmt For For 1.3 Elect Director Rebecca J. Maddox Mgmt Company Name Meeting Date CUSIP Ticker L-1 Identity Solutions Inc. 5/9/2007 50212A106 ID Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Robert V. LaPenta Mgmt Withhold For 1.2 Elect Director Robert S. Gelbard Mgmt For For 1.3 Elect Director James M. Loy Mgmt Withhold For 1.4 Elect Director H. Mouchly-Weiss Mgmt For For 1.5 Elect Director Peter Nessen Mgmt Against For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker LHC Group, Inc. 6/14/2007 50187A107 LHCG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director John L. Indest Mgmt For For 1.2 Elect Director Ronald T. Nixon Mgmt For For 1.3 Elect Director W.J. 'Billy' Tauzin Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Life Time Fitness, Inc. 4/26/2007 53217R207 LTM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Bahram Akradi Mgmt For For 1.2 Elect Director Giles H. Bateman Mgmt For For 1.3 Elect Director James F. Halpin Mgmt For For 1.4 Elect Director Guy C. Jackson Mgmt For For 1.5 Elect Director John B. Richards Mgmt For For 1.6 Elect Director Stephen R. Sefton Mgmt For For 1.7 Elect Director Joseph H. Vassalluzzo Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Lincoln Electric Holdings, Inc. 4/27/2007 533900106 LECO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Stephen G. Hanks Mgmt For For 1.2 Elect Director Kathryn Jo Lincoln Mgmt For For 1.3 Elect Director W.E. MacDonald, III Mgmt For For 1.4 Elect Director George H. Walls, Jr. Mgmt For For 2Approve Executive Incentive Bonus Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker LivePerson Inc. 6/12/2007 538146101 LPSN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Emmanuel Gill Mgmt For For 1.2 Elect Director William G. Wesemann Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Micrus Endovascular Corporation 11/14/2006 59518V102 MEND Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Michael L. Eagle Mgmt Withhold For 1.2 Elect Director Fred Holubow Mgmt For For 1.3 Elect Director Gregory H. Wolf Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Novatel Inc. 7/18/2006 669954109 NGPS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Patrick C. Fenton Mgmt For For 1.2 Elect Director Werner Gartner Mgmt For For 1.3 Elect Director Robert J. Iverach Mgmt For For 1.4 Elect Director Jonathan W. Ladd Mgmt For For 1.5 Elect Director Richard D. Orman Mgmt For For 1.6 Elect Director Joel A. Schleicher Mgmt For For 1.7 Elect Director Charles R. Trimble Mgmt For For 1.8 Elect Director David E. Vaughn Mgmt For For 2Ratify Deloitte & Touche as Auditors Mgmt For For 3Amend Bylaws Mgmt Company Name Meeting Date CUSIP Ticker Oceaneering International, Inc. 5/4/2007 675232102 OII Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director David S. Hooker Mgmt For For 1.2 Elect Director Harris J. Pappas Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Palomar Medical Technologies, Inc. 5/9/2007 697529303 PMTI Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1 Elect Director Joseph P. Caruso Mgmt For For 2 Elect Director Jeanne Cohane Mgmt For For 3 Elect Director Nicholas P. Economou Mgmt For For 4 Elect Director James G. Martin Mgmt For For 5 Elect Director A. Neil Pappalardo Mgmt Against For 6 Elect Director Louis P. Valente Mgmt For For 7 Ratify Auditors Mgmt Against For 8 Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Park Electrochemical Corp. 7/19/2006 700416209 PKE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Dale Blanchfield Mgmt For For 1.2 Elect Director Anthony Chiesa Mgmt For For 1.3 Elect Director Lloyd Frank Mgmt For For 1.4 Elect Director Brian E. Shore Mgmt For For 1.5 Elect Director Steven T. Warshaw Mgmt Company Name Meeting Date CUSIP Ticker Perficient, Inc. 10/12/2006 71375U101 PRFT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director John T. Mcdonald Mgmt For For 1.2 Elect Director Ralph C. Derrickson Mgmt For For 1.3 Elect Director Max D. Hopper Mgmt For For 1.4 Elect Director Kenneth R. Johnsen Mgmt For For 1.5 Elect Director David S. Lundeen Mgmt Against For 2Other Business Mgmt Company Name Meeting Date CUSIP Ticker Priceline.Com, Inc. 6/6/2007 741503403 PCLN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Jeffery H. Boyd Mgmt For For 1.2 Elect Director Ralph M. Bahna Mgmt For For 1.3 Elect Director Howard W. Barker, Jr. Mgmt For For 1.4 Elect Director Jeffrey E. Epstein Mgmt For For 1.5 Elect Director James M. Guyette Mgmt For For 1.6 Elect Director Nancy B. Peretsman Mgmt For For 1.7 Elect Director Craig W. Rydin Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Resmed, Inc. 11/9/2006 761152107 RMD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Peter Farrell Mgmt For For 1.2 Elect Director Gary Pace Mgmt For For 1.3 Elect Director Ronald Taylor Mgmt For For 2Approve Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Smith Micro Software, Inc. 6/28/2007 832154108 SMSI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Samuel Gulko Mgmt For For 1.2 Elect Director Gregory J. Szabo Mgmt For For 2Ratify Auditors Mgmt Against For 3Other Business Mgmt Company Name Meeting Date CUSIP Ticker Spectrum Control, Inc. 4/2/2007 847615101 SPEC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Scott D. Krentzman Mgmt For For 1.2 Elect Director John M. Petersen Mgmt For For 1.3 Elect Director Richard A. Southworth Mgmt Withhold For 1.4 Elect Director James F. Toohey Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Stratasys, Inc. 5/8/2007 862685104 SSYS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director S. Scott Crump Mgmt For For 1.2 Elect Director Ralph E. Crump Mgmt For For 1.3 Elect Director Edward J. Fierko Mgmt For For 1.4 Elect Director Clifford H. Schwieter Mgmt For For 1.5 Elect Director Arnold J. Wasserman Mgmt For For 1.6 Elect Director Gregory L. Wilson Mgmt For For 2Increase Authorized Common Stock Mgmt Company Name Meeting Date CUSIP Ticker The Mens Wearhouse, Inc. 6/13/2007 587118100 MW Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director George Zimmer Mgmt For For 1.2 Elect Director David H. Edwab Mgmt For For 1.3 Elect Director Rinaldo S. Brutoco Mgmt For For 1.4 Elect Director Michael L. Ray Mgmt For For 1.5 Elect Director Sheldon I. Stein Mgmt Withhold For 1.6 Elect Director Deepak Chopra Mgmt For For 1.7 Elect Director William B. Sechrest Mgmt For For 1.8 Elect Director Larry R. Katzen Mgmt Company Name Meeting Date CUSIP Ticker Ultra Clean Holdings, Inc. 5/31/2007 90385V107 UCTT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Brian R. Bachman Mgmt For For 1.2 Elect Director Susan H. Billat Mgmt For For 1.3 Elect Director Kevin C. Eichler Mgmt For For 1.4 Elect Director Clarence L. Granger Mgmt For For 1.5 Elect Director David T. Ibnale Mgmt For For 1.6 Elect Director Leonid Mezhvinsky Mgmt Withhold For 1.7 Elect Director Thomas M. Rohrs Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Varian Semiconductor Equipment Associates, Inc. 2/5/2007 922207105 VSEA Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Xun Chen Mgmt For For 1.2 Elect Director Dennis G. Schmal Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker VASCO Data Security International, Inc. 6/13/2007 92230Y104 VDSI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director T. Kendall Hunt Mgmt For For 1.2 Elect Director Michael P. Cullinane Mgmt For For 1.3 Elect Director John N. Fox, Jr. Mgmt For For 1.4 Elect Director John R. Walter Mgmt For For 1.5 Elect Director Jean K. Holley Mgmt Company Name Meeting Date CUSIP Ticker Verifone Holdings Inc 9/15/2006 92342Y109 PAY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Issue Shares in Connection with an Acquisition Mgmt Against For 2 Other Business Mgmt Company Name Meeting Date CUSIP Ticker Verifone Holdings Inc 3/27/2007 92342Y109 PAY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Douglas G. Bergeron Mgmt For For 1.2 Elect Director Craig A. Bondy Mgmt For For 1.3 Elect Director James C. Castle Mgmt For For 1.4 Elect Director Leslie G. Denend Mgmt For For 1.5 Elect Director Alex W. Hart Mgmt For For 1.6 Elect Director Robert B. Henske Mgmt For For 1.7 Elect Director Charles R. Rinehart Mgmt For For 1.8 Elect Director Collin E. Roche Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker VISTAPRINT LIMITED 5/15/2007 G93762204 VPRT Vote MRV Proposal Proposed by Issuer or Security Holder Meeting for Holders of ADRs For For 1 TO APPROVE THE COMPANY S AMENDED AND RESTATED 2 PLAN. Mgmt Company Name Meeting Date CUSIP Ticker Vocus Inc. 5/24/2007 92858J108 VOCS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Michael Bronfein Mgmt Withhold For 1.2 Elect Director Robert Lentz Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker World Acceptance Corp. 8/2/2006 981419104 WRLD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Charles D. Walters Mgmt For For 1.2 Elect Director A. Alexander McLean, III Mgmt For For 1.3 Elect Director James R. Gilreath Mgmt For For 1.4 Elect Director William S. Hummers, III Mgmt For For 1.5 Elect Director Charles D. Way Mgmt For For 1.6 Elect Director Ken R. Bramlett, Jr. Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Zumiez Inc. 5/30/2007 989817101 ZUMZ Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director William M. Barnum Mgmt For For 1.2 Elect Director Gerald F. Ryles Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Rockland Funds Trust By (Signature and Title) /s/ Richard Gould Richard Gould, President &
